DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "determining that a stop condition has occurred, and responsive thereto, providing the flow of breathing gas in accordance with the first set of parameters" which deems the claim indefinite. The term “stop condition” is specifically defined in ¶56 of the instant specification as “any condition which indicates that pressure generating device 4 is to cease operating in hyper-ventilation mode and either return to the operating mode prior to hyper-ventilation mode (i.e., provide the flow of treatment gas in accordance with the first set of flow parameters) or to power off.” Related to this definition it is noted that the claim has not defined an explicit hyper-ventilation mode. The claim is thus indefinite as it appears the “stop condition” as particularly defined in the specification cannot be accurately applied to the claim as written without importing limitations into the claim which are not explicitly recited. The as a hyper-ventilation mode” and the limitation of claim 7 should then read "determining that a stop condition has occurred during the hyper-ventilation mode …".
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kane et al. (U.S. Pub. 2012/0298108).
Regarding claim 1, Kane discloses a method for the concurrent treatment of obstructive sleep apnea and hypertension (Fig. 3; ¶¶0008, 0071) in a patient, the method comprising: providing a flow of treatment gas to the airway of the patient in accordance with a first set of flow parameters (e.g. Fig. 3 #302 monitoring and ¶0040-0041); determining that the patient has achieved stable breathing while receiving the provided flow of treatment gas in accordance with the first set of parameters (Fig. 3 allows continuation to step 304; ¶0042); collecting breath data of the patient while receiving the flow of treatment gas in accordance with the first set of parameters (e.g. values required for equation in ¶0043); determining a set of target patient breath parameters from the breath data (e.g. breath rate and tidal volume target in table of ¶0053); adjusting the flow of treatment gas to a different set of flow parameters (e.g. Fig. 3 #310); monitoring the patient to obtain new patient breath data (e.g. Fig. 3 #310 “closed loop control”; ¶0046 – “iteratively run”); determining that the new patient breath data accords with the target patient breath parameters (¶0046 – “iteratively run … until”); and providing the flow of treatment gas to the patient in accordance with the different set of flow parameters (e.g. Fig. 3 #310), wherein the target patient breath parameters include a target tidal volume (target tidal volumes in ¶0053) of the patient which is greater than a first tidal volume (¶0008 – 250 ml) of the patient (¶¶0008, 0053 – reducing breath rate increases tidal volume). The intentional design of Kane to reduce breath rate and increase tidal volume (¶¶0008, 0071) may be considered a treatment for hypertension. The initial flow of treatment gas need be nothing more than a flow of 
Regarding claim 2, Kane discloses the target tidal volume is in the range of about 150% to about 400% of the first tidal volume.  The target tidal volumes in ¶0053 when compared with the 250 ml discussed in ¶0008 are within the range recited by the claim.
Regarding claim 4, Kane discloses collecting breath data comprises determining at least one of a minute ventilation, a breath rate, or a tidal volume of the patient (¶0040).
Regarding claim 13, Kane discloses a gas flow generator (Fig. 1 #2; ¶0031) having a controller (¶¶0066-0068, 0072-0073) which is programmed to carry out the method of claim 1 (see above).
Regarding claim 14, Kane discloses a machine readable memory (¶0072) having instructions encoded therein for carrying out the method of claim 1 (see above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pittman et al. (U.S. Pub. 2012/0003620).
Regarding claim 1, Pittman discloses a method for the concurrent treatment of obstructive sleep apnea and hypertension (Figs. 1-3; Abstract) in a patient, the method comprising: providing a flow of treatment gas to the airway of the patient in accordance with a first set of flow parameters (¶0036 – while baseline being determined); collecting breath data of the patient while receiving the flow of treatment gas in accordance with the first set of parameters (¶¶0023, 0036 – from sensors while baseline being 
Pittman fails to explicitly disclose determining that the patient has achieved stable breathing while receiving the provided flow of treatment gas in accordance with the first set of parameters.
However, Pittman discusses that the use of CPAP is helpful in promoting regular breathing (¶0016). It thus would have been obvious to one having ordinary skill in the art to ensure that stable breathing is occurring before attempting to provide any changes to the delivered flow of gas. Further, one having ordinary skill in the art would 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Pittman determining that the patient has achieved stable breathing while receiving the provided flow of treatment gas in accordance with the first set of parameters in order to provide the benefit of ensuring patient breathing is stable during the time of evaluation of the baseline condition such that the baseline tidal volume can be accurately mathematically determined by the system further in view of Pittman.
Regarding claim 13, Pittman teaches the invention as modified above and further teaches a gas flow generator (Fig. 1 #14; ¶0015) having a controller (Fig. 1 #22; ¶0025) which is programmed to carry out the method of claim 1 (see above).
Regarding claim 14, Pittman teaches the invention as modified above and further suggests as obvious a machine readable memory (¶0025) having instructions encoded therein for carrying out the method of claim 1 (see above). The types of structures discussed as possible configurations of processor 22 in ¶0024 obviously suggest to one of ordinary skill in the art the use of machine readable memory to provide the instructions which processor 22 will operate as this merely amounts to a common implementation of software code for processor execution.
Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pittman et al. (U.S. Pub. 2012/0003620) in view of Kane et al. (U.S. Pub. 2012/0298108).
Regarding claim 2, Pittman teaches the invention as modified above but is silent as to whether the target tidal volume is in the range of about 150% to about 400% of the first tidal volume. It is again noted that the claim does not recite any relationship between the “first tidal volume” and other steps of the claim.
Kane discusses that patients with obesity hypoventilation syndrome (OHS) are known to experience tidal volumes of about 250 ml when not treated with pressure support (¶0008). Pittman suggests in the upper graph of Fig. 3 treating a patient with a tidal volume of 600 ml. Thus, one having ordinary skill in the art would have considered it prima facie obvious that a patient with OHS being treated with the system of Pittman would be treated to receive a target tidal volume of within the recited range (e.g. 250 ml vs. 600 ml).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in the modified Pittman the target tidal volume is in the range of about 150% to about 400% of the first tidal volume based upon an obvious decision to use the system of Pittman to treat a patient with OHS, with many OHS patients commonly recognized to have particularly low tidal volumes in view of Kane.
Regarding claim 3, Pittman teaches the invention as modified above and further suggests as obvious determining that the patient has achieved stable breathing comprises determining that at least one of 
Regarding claim 4, Pittman teaches the invention as modified above and further teaches collecting breath data comprises determining at least one of 
Regarding claim 5, Pittman teaches the invention as modified above and further suggests as obvious adjusting the flow of treatment gas to bring the patient breath data into accordance with the target patient breath parameters is carried out gradually over a predetermined period of time (¶0036). The teaching in Pittman of increasing “over time smoothly” (¶0036) would obviously suggest to one of ordinary skill in the art a linear function having a defined duration to reach its target.
Regarding claim 6.
Claim(s) 3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kane et al. (U.S. Pub. 2012/0298108).
Regarding claim 3, Kane discloses determining at least one of a minute ventilation, a breath rate, or a tidal volume of the patient (¶0040).
Kane fails to explicitly disclose determining that the patient has achieved stable breathing comprises determining that at least one of the minute ventilation, the breath rate, or the tidal volume of the patient is consistent.
However, as Kane discloses evaluating these patient breathing parameters across an observation window which may range over a few minutes (¶0040) one having ordinary skill in the art would have considered it prima facie obvious that step 302 of Kane would not be allowed to end unless the patient breathing parameters observed within the observation window were at least relatively stable in nature.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Kane determining that the patient has achieved stable breathing comprises determining that at least one of the minute ventilation, the breath rate, or the tidal volume of the patient is consistent in order to provide the benefit of deciding not to end an observation window of step 302 and continue with determining new parameters until patient breathing is stable further in view of Kane.
Regarding claim 5, Kane fails to explicitly disclose adjusting the flow of treatment gas to bring the patient breath data into accordance with the target patient breath parameters is carried out gradually over a predetermined period of time.

It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Kane adjusting the flow of treatment gas to bring the patient breath data into accordance with the target patient breath parameters is carried out gradually over a predetermined period of time in order to provide the benefit of defining a period of minutes over which pressure support will be slowly adjusted to achieve the target tidal volume further in view of Kane.
Regarding claim 6, Kane fails to explicitly disclose adjusting the flow of treatment gas to bring the patient breath data into accordance with the target patient breath parameters is carried out over a predetermined quantity of breaths by the patient.
However, Kane teaches it is known in the art to adjust an amount of pressure support slowly over several minutes to achieve a tidal volume setpoint (¶0006). One having ordinary skill in the art would have considered it prima facie obvious that such a change in pressure over several minutes would be intended to occur over a predetermined amount of minutes in accordance with common pressure ramping protocols used in the art. Then recognizing that Kane defines an ideal breath rate for the patient (e.g. ¶0053) one having ordinary skill in the art would recognize that a defined 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Kane adjusting the flow of treatment gas to bring the patient breath data into accordance with the target patient breath parameters is carried out over a predetermined quantity of breaths by the patient in order to provide the benefit of defining a period of minutes in combination with an ideal breath rate over which pressure support will be slowly adjusted to achieve the target tidal volume further in view of Kane.
Allowable Subject Matter
Claims 7-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 7, as discussed in the 35 U.S.C. 112(b) rejection of the claim above, the term “stop condition” is specifically defined in ¶56 of the instant specification as “any condition which indicates that pressure generating device 4 is to cease operating in hyper-ventilation mode and either return to the operating mode prior to hyper-ventilation mode (i.e., provide the flow of treatment gas in accordance with the first set of flow parameters) or to power off.” The instant claim is recited as determining that a stop condition has occurred, and responsive thereto, providing the flow of 
While a condition could be recognized in Kane which would indicate that the operation of process 300 (Fig. 3) should be stopped, there is no teaching or suggestion in Kane that a cessation of process 300 would return gas delivery conditions to exactly what they were before starting to achieve a target tidal volume. Rather, one of ordinary skill in the art would be left in question as to a vast number of potential gas delivery conditions which might occur in that situation. There is thus not a preponderance of the evidence that one having ordinary skill in the art at the time of the effective filing of the invention would have considered it prima facie obvious beginning from Kane to have arrived at the instantly claimed invention with its sequence of applying a first set of flow parameters, adjusting to a different set of flow parameters which are a hyper-ventilation mode, and then returning to the first set of flow parameters when a stop condition occurs during the hyper-ventilation mode.
Pittman appears to teach a stop condition to a hyper-ventilation mode in Fig. 3 when sleep disordered breathing is detected and treated at second period of time 46 (¶0044). However, it is doubtful that flow parameters used to treat sleep disordered breathing during second period of time 46 would be the same flow parameters as used during the time when a baseline tidal volume was being determined in ¶0036 of Pittman. And while the initial flow parameters of Pittman could be returned to following the treating of sleep disordered breathing during second period of time 46 that later timing .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376.  The examiner can normally be reached on M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785